Citation Nr: 0600733	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  90-43 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	David S. Forman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1954.  He died on December [redacted], 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1989 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in the Houston, 
Texas.  In this decision, the RO determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for the purpose of VA death benefits.  In an 
April 1991 decision, the Board also determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouses.  The appellant appealed that determination 
to the United States (U. S.) Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's decision and 
remanded the matter for proceedings consistent with the 
Court's decision.

During the pendency of this appeal, an application for VA 
death benefits as the surviving spouse of this veteran was 
received by the Agency of Original Jurisdiction (AOJ) from 
another party, E. G.  The appeal was remanded by the Board to 
the AOJ in November 1995 so that the AOJ could adjudicate the 
E.G. request to reopen her claim.

In a March 1997 decision, the AOJ determined that E.G. was 
entitled to recognition as the veteran's surviving spouse for 
the purpose of VA death benefits.  This action resulted in 
the pending appeal being recognized as a simultaneously 
contested claim.  A notice of disagreement with the decision 
was received from the appellant in April 1997.  However, the 
record at that time did not show that statements of the case 
(SOC) addressing the issue of the entitlement of the appellee 
to recognition as the veteran's surviving spouse for the 
purpose of VA death benefits were issued to each contesting 
claimant.  As the appellant had contended that her marriage 
to the veteran should be considered as a deemed valid 
marriage, the issue of E.G.'s entitlement to recognition as 
the veteran's surviving spouse was determined to be an 
intertwined issue.  

The case was remanded by the Board in January 1998 and 
January 2000.  Thereafter, additional evidence was received 
at the Board.  In April 2001, the Board remanded this case to 
the AOJ for consideration of this evidence.  In July 2004, 
the Board again remanded this case sot that the appropriate 
notice under the Veterans Claims Assistance Act (VCAA) could 
be implemented.  The case has returned for appellate 
consideration.

In January 2003, the appellant testified at the AOJ, but the 
recording of the hearing malfunctioned.  A second hearing was 
held in June 2003.  A copy of that hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1959 
and divorced in March 1981.

2.  The veteran died on December [redacted]
1988.

3.  The veteran and the appellant resided in Mexico during 
their marriage and at the time of the veteran's death.

4.  The laws of Mexico do not recognize common law marriages.

5.  The appellant was not married to the veteran after their 
divorce in February 1981, nor were they involved in a 
"concubinato" relationship as defined by Mexican law.

6.  The veteran and appellant did not have a deemed valid 
marriage.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 
3.54, 3.204, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
introduced several fundamental changes into the VA 
adjudication process.  It eliminated the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in September 2004.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to VA death pension benefits for a surviving 
spouse.  She was advised of her and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to VA.  A Statement of the Case (SOC) issued in 
October 1989 and numerous Supplemental Statements of the Case 
(SSOC) issued thereafter, informed her of the applicable law 
and regulations, the evidence reviewed in connection with her 
claim by VA, and the reasons and bases for VA's decision.  
The VCAA notification letter was issued after the initial 
adverse determination.  However, this deficiency was 
corrected as the AOJ had the opportunity to readjudicate this 
claim after the issuance of the VCAA letter.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has submitted substantial evidence and arguments in 
support of her claim.  She has not identified any evidence 
not associated with the claims file that is obtainable by VA.  
While many of the documents obtained are written in Spanish, 
either the appellant or VA has provided translations of these 
documents and incorporated them into the claims file.  In 
June 2003, the appellant testified at a hearing before VA and 
a transcript of this hearing has been associated with the 
claims file.  Thus, further development for pertinent 
evidence is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the current 
claim does not touch on a medical matter or require a 
competent medical opinion, there is no need for development 
of any type of medical evidence.

As noted above, the Board has previously remanded this case 
for development on multiple occasions.  The AOJ was 
instructed to adjudicate the current case under regulations 
for contested claims, obtain Regional Counsel opinions on the 
veteran's marital status, provide the appropriate 
notification under the VCAA, and provide the appropriate 
SSOCs.  A review of the claims file indicates that the AOJ 
has fully complied with the Board's instructions.  Therefore, 
these instructions do not provide any basis for further 
development of this case.  See Stegall v. West, 11 Vet. App. 
268, 270-271 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

A Mexican marriage certificate indicates that the veteran and 
appellant were married on March [redacted], 1959.  Birth certificates 
indicate that they have five children, one of whom is 
deceased.

Based on the documents submitted by the appellant, she filed 
for divorce in June 1979.  She affirmed to the court that her 
husband had been physically violent to her.  She claimed that 
he had abandoned her and that he had separated from their 
conjugal domicile without justification on March [redacted], 1975.  
However, she later claimed that the veteran had returned to 
their domicile and that in January 1979 he physically 
assaulted her, forcing her to leave their domicile.  The 
veteran reportedly refused to let her return to the domicile.  

A Mexican family court order issued on February 18, 1981 
noted that the appellant and veteran had filed for a 
voluntary divorce in an agreement jointly submitted to the 
court.  This divorce was granted and the marriage dissolved.  
This decree noted that under Article 289 of the Civil Code 
those spouses that divorce voluntarily, it is necessary that 
they wait one year as of the date of the sentence of divorce 
to remarry.

A Mexican "Civil Registration Officer" certified that the 
veteran and E.G. were married on April [redacted]1981.  The veteran 
affirmed on the marriage certificate that his marital status 
was "single" and that his nationality was "Mexican."  The 
Officer indicated that he had questioned the couple and they 
had affirmed that their responses were accurate.

A claim for nonservice-connected VA disability pension was 
received by the RO in December 1983.  It was dated and signed 
by the veteran.  He reported that he currently was divorced 
and had only been married once.  However, to the question: 
"Number of Times Your Present Spouse Has Been Married," he 
marked "1."  The veteran indicated that he had married the 
appellant in March 1959 and divorced her in March 1981.  He 
noted that he had last worked as an English teacher for his 
"ex wife's family" in 1970.  The veteran was awarded 
entitlement to a VA nonservice-connected disability pension 
by a rating decision issued in September 1984.  

A VA Report of Contact (VA Form 119) dated in November 1984 
noted that he had discussed his VA benefits with a VA 
employee.  It was reported that the VA employee had confirmed 
the veteran's identity with documentation.  The interviewer 
commented that the veteran was "well mentally and in good 
condition.  Three years ago veteran was very ill; now he 
sees, walks, speaks, and answered all my questions very 
good."  The veteran reported that he had divorced the 
appellant six years before, and that they now lived apart.  
He instructed the VA employee that he did not want the 
appellant "to do any thing on [his] name."  The veteran 
reported that he currently lived with E.G. and that they had 
one child together.  He admitted that they were not legally 
married and had yet to register their three-year-old child.  
The veteran indicated that he wanted to "protect them [E.G. 
and child] with his benefits."

The veteran signed a handwritten statement dated in November 
1984 that read:

I'm presently living with [E.G.] and our 
son...I want to protect them in my 
application for benefits.  We are not 
married.  I don't want [the appellant], 
ex wife, do any thing on my name.  (Sic)

The veteran also submitted a signed Statement of Income and 
Net Worth (VA Form 21-6897) dated in November 1984.  He 
reported his spouse to be E.G. (covered in white out.)  The 
veteran noted that he was currently writing books for income.  
This work was based on an informal agreement between E.G.'s 
employer and him.  He noted that E.G. had been instrumental 
in obtaining this employment for him.  

A written statement dated in February 1985 and signed by the 
veteran noted:

I authorize my children: [listed names of 
children born to the appellant] (whose 
tutor is my ex-wife [appellant's name]) 
to deal with my VA pension process.

In a separate typed statement signed by the veteran and dated 
in February 1985, he commented:

That I fully agree to let my children: 
[listed names of children born to the 
appellant], or their mother, [appellant's 
name], to handle my claim; since I am not 
able to take care of it.

VA received another Statement of Income and Net Worth dated 
in February 1985.  This form noted the veteran's current 
spouse as E.G. and listed her current income.  This form was 
signed by the veteran and witnessed by the appellant and an 
employee of the U. S. embassy.  

A VA Eligibility Verification Report (EVR) (VA Form 21-8917) 
dated in November 1985 was received by VA.  The veteran 
signed this form.  It indicated that he was legally married 
and living with his spouse.  He reported her income.  The 
veteran signed another EVR dated in October 1986.  He again 
reported that he was legally married and lived with his 
spouse.  He reported her income.  

In February 1987, the veteran submitted a typed statement to 
VA requesting a waiver of recovery of overpayment of his 
pension benefits.  He indicated that his only income was from 
his spouse's salary.  He noted that he had been unable to 
work since July 1982.  He did not report the name of his 
spouse.  

The appellant submitted a written statement to VA in June 
1987.  She reported that the veteran was very ill due to 
brain cancer.  The appellant claimed that this cancer had 
started ten years before when he left her.  She claimed that 
the veteran would thereafter occasionally come to her house, 
but had completely disappeared two years ago.  At that time, 
she filed for a divorce.  In a separate statement dated in 
July 1987, the appellant indicated that she had been forced 
to divorce the veteran after he had become physically abusive 
to her.  In a separate statement dated in July 1987, the 
appellant claimed that the veteran no longer lived with E.G. 
and that she (the appellant) was now taking care of the 
veteran.  

A Declaration of Status of Dependents (VA Form 21-686c) dated 
in June 1987 and apparently signed by the veteran was 
submitted to VA.  This form noted that the veteran had 
married the appellant in April 1959 and had divorced her in 
March 1981.  It also reported that he had married E.G. in 
April 1981.  Regarding his current marital status, it appears 
that the veteran initially marked the box for "separated," 
but then changed his answer to "divorced."  Also submitted 
was an EVR dated in June 1987 that was signed by the veteran.  
He initially marked that he was legally married, but not 
living with his spouse, but changed this answer (a change 
that bears his initials) to not married.  He did not report 
any income from his spouse.  These forms noted that the 
veteran had entered a nursing home in June 1987.

VA received an unsigned EVR dated in November 1987.  This 
form indicated that the veteran was not married and had lived 
in a nursing home since June 1987.  No income was reported 
for a spouse.  In attached letters signed by the appellant, 
she reported that the veteran had been hospitalized since 
October 1987.  The attached medical documentation revealed 
that the veteran had been hospitalized for malfunction of a 
ventriculo-peritoneal shunt.  

In a typed statement received in January 1988, the appellant 
claimed that the veteran had been hospitalized since October 
1987 for neurosurgery and subsequent complications.  She 
asserted that the veteran was half conscious and lacked 
coordination and movement, requiring full assistance.  The 
appellant revealed that it was planned to release the veteran 
to nursing home care.  She claimed to be paying the veteran's 
medical expenses.  

In January 1988, VA received a Declaration of Status of 
Dependents form dated in January 1987.  This form was signed 
by the appellant and bore a thumbprint that was purportedly 
that of the veteran.  It indicated that the veteran had been 
married to the appellant from April 1959 to March 1981, when 
they were divorced.  It noted that the veteran's current 
marital status was divorced and that he did not currently 
live with the appellant.

In March 1988, the RO proposed to find the veteran 
incompetent for VA purposes.  However, a rating decision 
issued in May 1988 noted that the latest medical reported 
indicated the veteran was "progressing satisfactorily" and 
could execute and comprehend a few words.  He was found 
entitled to special monthly pension due to the need for 
regular aid and attendance, but no finding of incompetence 
was made.

VA received a final EVR dated in November 1988.  This form 
was unsigned.  It noted that the veteran was unmarried and 
that he had resided in a nursing home since February 1988.  
It did not report any income from a spouse.  An attached 
statement signed by two individuals of unknown relationship 
with the veteran affirmed that that information on this form 
was true.  

A Mexican Certificate of Death reported that the veteran died 
on December 15, 1988 due to non-traumatic cardiorespiratory 
arrest, total cardiac insufficiency, and cerebral 
astrocytoma.  His marital status was listed as "married" 
and his spouse was noted to be the appellant.  His 
nationality was reported to be "North American."

In February 1989, the appellant filed a claim for VA death 
pension.  She reported that she was married to the veteran 
from March 1959 to March 1981, and this marriage ended due to 
a "legal separation."  She reported that the veteran had 
"irresponsible behavior" that caused a hardship on her and 
her family and that their separation was due to his 
"aggressive behavior" resulting in the veteran abandoning 
his family in 1979.

A Mexican court order (from the "Federal District") dated 
in April 1992 found that the appellant's marriage to the 
veteran had been dissolved by court order in February 1981, 
an order executed in March 1981.  This court also determined 
that the veteran had married E.G. in a civil ceremony in 
March 1981 in accordance with the appropriate Mexican laws.  
The Director of the Civil Registar was ordered by the court 
to correct the veteran's certificate of death to show that 
E.G. was his spouse.

In a letter dated in July 1994, a private physician indicated 
that he had been the veteran's treating physician while he 
was institutionalized from 1986 to 1987.  He reported that 
the appellant was the veteran's wife "fully in charge" of 
his medical care.

A letter from the appellant dated in April 2005, requested 
that the Secretary of the City Council of Huixquilucan 
identify the appendix to the marriage certificate of the 
veteran and E.G.  She claimed that they had provided data 
that was notoriously false.  By letter of April 2005, the 
Secretary informed the appellant that a meticulous search in 
the Municipal General Archives could not locate the appendix 
to the marriage certificate.  In a letter of May 2005, the 
Secretary informed the appellant that the marriage between 
the veteran and E.G. was "illegal."

The appellant has argued that she should be considered the 
veteran's surviving spouse under VA law and regulation on the 
basis that in the years just prior to his death he had 
returned to her and she provided for his care.  While there 
was no formal remarriage or ceremony, she argues that under 
Mexican law they would have been considered in a "common-
law" marriage.  She asserts that both her and the veteran 
held themselves out to the public as husband and wife in the 
years prior to his death.  She has submitted multiple lay 
statements from friends, physicians, children, and even 
siblings of the veteran, that she cared for the veteran 
through his long illness until his death.  Some statements 
have asserted that, in fact, the veteran continually lived 
with the appellant from 1982 until his hospitalization.

In written statements to VA, E.G. has claimed that she was 
married to the veteran from 1981 until his death.  She 
reportedly lived with the veteran and cared for him until 
1986 when the veteran's children agreed to accept 
responsibility for his care.  She claimed that his condition 
had deteriorated to the point she could no longer care for 
the veteran while she maintained her employment.  E.G. 
reported that the veteran was institutionalized or 
hospitalized continuously from 1986 until his death, and that 
she regularly visited.  She claimed that the only reason for 
their separation was his severe health issues.  However, in 
other statements, she has alleged that the appellant and her 
children demanded that they take over care for the veteran.  
E.G. has asserted that they intimidated her and threatened 
legal action against her if she did not comply with their 
demands.  She claims that due to this pressure, she allowed 
the appellant and her children to take over the care of the 
veteran until his death.  E.G. alleges that the appellant and 
her family failed to inform her of the veteran's condition or 
his death, and she was not allowed to be near him.  She 
asserts that she and the veteran were never divorced.

E.G. has submitted lay statements from neighbors that 
asserted the veteran lived with her from 1982 until 1986 when 
he was forced to be institutionalized due to his poor health.  
She also submitted a statement prepared by a private 
physician dated in October 2004.  This physician claimed that 
he had treated the veteran from October 1982 to May 1987 and 
that during this period the veteran's wife was E.G. who had 
taken good care of him.  Multiple statements from the family 
(to include the veteran's son) and friends of E.G. claimed 
that she had been married to the veteran from 1981 to 1988 
and had been actively involved in the veteran's care.  His 
son with E.G. claimed that the appellant's family had misled 
E.G. in convincing her to provide documentation to them that 
was later used against her interest.

Lay statements from the veteran's children and others claims 
that E.G. had effectively abandoned the veteran and no longer 
cohabitated with him.  A son's statement alleged that he had 
visited his father in early 1986 and found him alone, hungry, 
and in poor condition.  The veteran purportedly said he had 
not seen E.G. for two days.  A friend of the appellant 
claimed that she and the appellant would take food to the 
veteran at various times in 1986 because E.G. was not caring 
for him.  She reported that during these visits, her and the 
appellant would stay in the car while the veteran's daughter 
would deliver the food to the door.  Other lay statements 
have attested to the poor care given to the veteran by E.G.  
The lay statements indicated that the veteran stopped 
cohabiting with E.G. in March 1987.  It was reported that the 
appellant took care of the veteran from March 1987 until his 
death, with the veteran purportedly dying in her arms.

In a brief to the Court, the appellant's attorney argued that 
the appellant and veteran's relationship in the years just 
prior to his death should be recognized as a common-law 
marriage and, thus, be a recognized marriage for VA purposes.  
The attorney acknowledged that the Mexican legal system did 
not recognize the common law tradition (Anglo-American), but 
instead followed a civil law tradition (Roman).  It was noted 
that Mexican law recognized a relationship between a man and 
a woman that were not married, but still was equivalent to a 
marriage.  That is, Mexican law recognized a "concubinato" 
as a non-ceremonial marital status as being entitled to the 
same protections and rights as a formal ceremonial marriage 
with respect to inheritance, death benefits, pensions, and 
other legal rights.

The appellant and her attorney have provided the purported 
definition of a concubinato for the appropriate Mexican state 
in which they resided as:

The common law wife and husband have the 
right to inherit each other 
[reciprocally], being applicable the 
provisions of law relative to the 
inheritance of the spouse, if they have 
lived together, as husband and wife 
during the immediate five years before 
his or her death or when they had 
children if they remained free of 
marriage with a third party during their 
relationship.

Title IV, Chapter VI, Article 1635 of the Civil Code of the 
Federal District of Mexico.

The appellant's attorney has acknowledged in his brief that 
the term concubinato has specifically been found by U. S. 
courts not to be the equivalent of a common law marriage as 
recognized in the common law tradition.  That is, U. S. 
courts had usually interpreted the concubinato as equivalent 
to a concubine, not a spouse.  The appellant has presented 
two different translations by Mexican attorneys that have 
indicated that the most accurate translation of the term 
concubinato is common law marriage.  The attorney argues that 
the U. S. court precedents are not binding on either the 
Board or the Court and should be disregarded.  

VA Regional Counsel (VARC) provided a legal opinion in April 
1996.  The VARC also noted that U. S. courts have found that 
the Mexican concept of concubinato was not the equivalent of 
a common law marriage recognized by common law tradition.  
Citing to Nevarez v. Bailon, 287 S.W. 2d 521 (Tex. Civ. App. 
- El Paso 1956), Gonzalez v. Viuda de Gonzalez, 466 S.W. 2d 
839 (Tex. Civ. App. - Dallas 1971).  That is, the term 
concubinato referred to a relationship of concubinage, which 
was more accepted in Mexican culture than in the U. S., and 
such a relationship could coexist with a formally recognized 
marriage.  The VARC found that the Mexican law in question 
did not recognize concubinato as having rights equivalent to 
a marriage, but only limited rights to inheritance, pension, 
and death benefits under Mexican law if "both parties remain 
free of marriage during the period of concubinato" or a 
legally recognized spouse does not exist.  The VARC 
commented:

...the [Mexican] laws grant benefits so 
long as the concubina/rio has remained 
free from marriage with a third party.  
No benefits will be granted to the 
concubina/rio if either is married to a 
third party.  The law distinguishes 
between lawful marriages and the 
concubinato, again favoring the lawful 
marriage.  If the concubinato were the de 
facto equivalent of a common law 
marriage, there would be no reason to 
favor one status over the other.  
(Emphasis in original.)

In response to this opinion, the appellant's attorney has 
obtained a Mexican attorney's opinion dated in November 1997 
that a concubinato is equivalent to a common law marriage, 
and should be recognized as a valid marriage under VA law and 
regulation, because Mexican courts recognize concubinato as a 
"type of a marital relationship" and grant rights 
specifically related to inheritance and pensions.  This 
attorney also noted that the veteran's marriage to E.G. was 
illegal under Mexican law.  He cited to Article 289, Section 
2 of the Civil Code for the Federal District of Mexico, which 
prohibited a person from remarrying within two years of being 
given a divorce.  However, this attorney acknowledged that 
Mexican law would make marriage in such a circumstance 
"illegal" but not "null," and Mexican law does not impose 
any sanctions in the case of violation of Article 289.  He 
also noted that the marriage to E.G. violated the February 
1981 divorce decree which stipulated the veteran could not 
remarry within the period of one year after the divorce.

In a VARC opinion obtained in May 2002, it was determined, 
based on the fact that the Mexican judiciary recognized the 
appellant and veteran's marriage as dissolved, that it 
formally recognized the E.G./veteran's marriage, and that it 
ordered the correction of the death certificate to reflect 
this marriage as valid at the time of death; therefore, the 
E.G./veteran marriage was valid.  The VARC found the findings 
and determinations by the Mexican judiciary to be the best 
and most reliable evidence in determining the veteran's 
marital status.  The VARC noted that Mexican civil codes 
"are uniquely applied by the states locally."  It was found 
that the Mexican Civil Registry demonstrated this authority 
in the case of E.G. and the veteran when it married them, a 
determination that was ratified by the Mexican court.  It was 
also noted that the one-year waiting period noted in the 
divorce decree for the appellant and veteran was typical 
boilerplate used by the Mexican family court and only applied 
to the person who had filed for the divorce.  As the 
appellant filed for the divorce, this clause did not pertain 
to the veteran.  

The appellant provided an opinion prepared by a Mexican 
attorney in January 2003.  This attorney opined that under 
Mexican law the marriage between E.G. and the veteran was 
void and had no legal effect.  He found that the veteran's 
marriage to E.G. within one year of his divorce from the 
appellant violated Article 289 of the Mexican Civil Code, and 
that as a foreign national the veteran required a special 
permit from the Mexican government in order to enter into a 
valid marriage with a Mexican citizen.  Thus, the marriage 
was invalid under Mexican law.  An English translation of 
Article 289 was also provided which was noted to read:

Upon their DIVORCE, spouses shall recover 
their full capacity to remarry.  Spouse 
that has caused the divorce may remarry 
only after one year as of the sentence of 
divorce.  For the spouses, that divorced 
voluntarily, may remarry it is necessary 
that they wait one year as of the date of 
their divorce.

In an opinion prepared in June 2003, the VARC conceded that 
the veteran provided false information on the marriage 
certificate of March 1981 and failed to get the required 
permit from the Mexican government allowing him to marry a 
Mexican national.  According to Mexican law there are 
impediments to a marriage that make it a nullity.  See Civil 
Code of the Federal District of Mexico, Articles 156 and 235.  
However, none of these impediments existed in the marriage of 
the veteran and E.G.; therefore, the only consequence was 
that the act of marrying the couple by the Mexican authority 
was illegal.  That is, the veteran and E.G.'s marriage was 
found to be under Mexican law an unauthorized marriage, but 
not void.  Under Mexican law individuals engaging in an 
unauthorized marriage are subject to fines, but not nullity 
of the marriage.  See Civil Code of the Federal District of 
Mexico, Articles 104 and 265.  The VARC noted that there was 
a strong presumption in Mexican civil law that a marriage is 
presumed valid, and that a marriage shall only be considered 
invalid when it is so declared by a final judgment.  Citing 
to Family Law in Mexico: A Detailed Look into Marriage and 
Divorce, 9 Sw.J. of L. & Trade Am. 5, 17 (2002).  Finally, 
the VARC noted that the requirement for a foreign national to 
obtain a permit to marry a Mexican citizen is a function of 
its immigration laws and is not contained the requirements 
for a valid marriage.  The VARC concluded that neither the 
veteran's false statements, failure to wait one year after 
his divorce from the appellant, nor his failure to obtain a 
permit to marry from the Mexican government invalidated his 
marriage to E.G.  

The appellant has testified in June 2003 that the veteran's 
marriage to E.G. was invalid under Mexican law as he made 
misrepresentations on the marriage certificate to E.G. and 
that this marriage occurred within one year of her divorce of 
the veteran in February 1981, in violation of Mexican law.  
She also argues that as the veteran's first child with E.G. 
was born less than eight months after their marriage in April 
1981, this is evidence they engaged in adultery, which would 
make their marriage illegal under Mexican law.  She has 
contested the authenticity of the documents submitted in 
November 1984 and apparently signed by the veteran.  Her 
attorney argued that the language reported would be unusual 
for an American citizen to use and that the Report of Contact 
was not signed.  The appellant has implied that E.G. 
fraudulently prepared and submitted these documents.  In the 
alternative, she argued that E.G. effectively abandoned the 
veteran by 1986 and should not be considered a surviving 
spouse for VA purposes.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53.  A surviving 
spouse may qualify for pension, compensation, or dependency 
and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54.

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  According to Black's Law Dictionary, a 
"common law marriage" is defined as a marriage not 
solemnized in the ordinary way (i.e. non-ceremonial) but 
created by an agreement to marry, followed by cohabitation.  
A consummated agreement to marry, marriage contract, per 
verba de praesenti, followed by cohabitation.  Such a 
marriage requires a positive mutual agreement, permanent and 
exclusive of all others, to enter into a marriage 
relationship, cohabitation sufficient to warrant fulfillment 
of necessary relationship of man and wife, and an assumption 
of marital duties and obligations.  Id. at 144-45 (5th 
abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. 
§ 3.204(a)(1).  VA shall require corroborating evidence to 
verify a marriage where: the claimant does not reside within 
a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to 
furnish the higher class of evidence, however, does not 
preclude the acceptance of a lower class if the evidence 
furnished is sufficient to prove the point involved.  
38 C.F.R. § 3.204(b).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)	Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing 
sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if 
shown on the official record; 
2)	Official report from service department as to marriage 
which occurred while the veteran was in service; 
3)	The affidavit of the clergyman or magistrate who 
officiated;  
4)	The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration;  
5)	The affidavits or certified statements of two or more 
eyewitnesses to the ceremony;  
6)	In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as 
the result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed 
between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, 
whether the parties held themselves out as married, and 
whether they were generally accepted as such in the 
communities in which they lived; or,  
7)	Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid 
marriage actually occurred. 

38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.206(b).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  38 C.F.R. § 3.206(b).

In the current case, the appellant has acknowledged that her 
formal marriage to the veteran ended with the divorce decree 
effective in March 1981.  However, she has argued that she 
and the veteran had entered into a common law marriage in the 
years just prior to his death.  The lay evidence, to include 
statements from the appellant, E.G., family and friends of 
both claimed spouses, and even physicians' statements, have 
been contradictory regarding the status of the appellant in 
regards to the veteran after March 1981.  The Board finds 
that the best evidence to determine the relationship of the 
veteran to the appellant after March 1981 is the 
contemporaneous evidence submitted during those years.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A 
claimant's later allegations can be contradicted by 
contemporaneous statements.)  

The Board finds that the contemporaneous evidence and 
subsequent lay statements do not support this claim.  The 
documents signed by the veteran from 1981 to his death in 
1988 do not indicate his agreement to enter into a marriage 
type relationship, permanent and exclusive of all others, 
with the appellant, or to undertake the obligations or 
responsibilities of marriage with the appellant.  In fact, 
documents signed in November 1984 clearly indicated that the 
veteran wanted to deny the appellant any marital rights in 
regards to his VA benefits.  The documents signed by the 
veteran in February 1995 did authorize his children and the 
appellant to undertake his care and pursue his VA benefits.  
However, these documents do not indicate that the veteran 
considered himself and the appellant married or held 
themselves out to the married.  The veteran referred to the 
appellant in rather distant terms such as "ex wife" and 
"their mother."  Finally, the income statements and EVRs 
continued to report E.G. as his spouse until February 1985 
and, thereafter, that he was not married.  These documents 
consistently indicated that his marriage to the appellant 
ended in 1981 with divorce.  The Board finds that there is 
nothing in this contemporaneous documentation in which the 
veteran held himself out as in a marriage relationship with 
the appellant.

While the appellant has argued that E.G. forged the documents 
of November 1984, this seems unlikely as these documents were 
signed with a signature, purportedly the veteran's, similar 
to that on subsequent documents which the appellant had 
helped the veteran to prepare.  It is recognized that the 
grammar in these documents is not of good quality; however, 
the writing and language between the November 1984 documents 
is consistent and appears to be from a VA employee that would 
have helped the veteran complete these documents.  Other than 
the appellant's bald allegations, there is no evidence that 
these documents are forged or from another source other than 
the veteran.

In addition, there is little evidence that the veteran ever 
cohabitated with the appellant after March 1981.  The lay 
evidence indicates that the veteran stopped cohabitating with 
E.G. in 1986 or 1987, primarily due to his poor health.  It 
also is noted in the lay evidence that it was primarily the 
children that initiated the veteran leaving his domicile with 
E.G.  The statements indicate that while the appellant may 
have been concerned about the veteran and involved in 
providing food and care, she had little to no physical 
contact with the veteran.  The statements indicate that prior 
to 1986 it was his children that had direct physical contact 
with the veteran.  This is best illustrated in the lay 
statement of the appellant's friend that noted the appellant 
waited in an automobile while the veteran's child delivered 
food to him.  The medical evidence and contemporaneous EVRs 
and income statements indicate that at approximately the time 
in 1986 the veteran left his residence with E.G., he entered 
permanent residence in nursing homes or hospitals.  Thus, 
there is no evidence that the veteran ever agreed to 
cohabitate with the appellant.  

In addition, based on the analysis provided by the VARC, the 
Board is persuaded that under the laws of Mexico, 
specifically in its Federal District, common law marriages 
are not recognized.  See Jaimez-Revolla v. Bell, 598 F.2d 
243, 244 (D.C. Cir. 1979).  The Board is also persuaded that 
the status as a concubinato is not equivalent to that as a 
common law marriage under the Anglo-American tradition.  The 
concubinato, as discussed in the VARC opinions, does not 
require an agreement to cohabitate with each other, as is 
required for a recognized common law marriage.  The language 
cited to by the appellant's attorney in his brief, while 
including the term "husband and wife," does not connote the 
requirement that this presentation must be exclusive of any 
other.  In addition, the official decrees and orders of the 
Mexican courts of its Federal District have recognized the 
dissolution of the appellant/veteran's marriage in March 
1981, the subsequent marriage of E.G. and the veteran in 
March 1981, and that E.G. was the veteran's recognized spouse 
at the time of his death.  Therefore, any potential 
relationship as concubinato is not recognized under the 
Mexican law as the veteran was married to a third party in 
the years just prior to his death, that is, E.G.

The appellant has attempted to show that the veteran's 
marriage to E.G. is invalid, null, and/or void under Mexican 
law.  She has presented a letter apparently from the 
appropriate municipal authority that determined the veteran's 
marriage to E.G. was "illegal."  However, again, the Board 
finds that the VARC's opinions regarding the status of this 
marriage are persuasive.  They convincingly argue that the 
Mexican courts have officially recognized and upheld this 
marriage and that, while the marriage act maybe illegal 
and/or unauthorized, the Mexican courts would still consider 
it valid.  That is, the problems with this marriage do not 
meet the requirements for it to be nullified under Mexican 
law.  The municipal authorities findings appear to be 
consistent with the VARC's analysis.  Under the provisions of 
38 C.F.R. § 3.205, the official Mexican marriage certificate 
and judiciary opinions corroborate the validity of the 
marriage to E.G. from 1981 to the date of the veteran's death 
regardless of the appellant's protestations.  The opinions 
presented by the Mexican attorneys are not persuasive as 
these opinions are mere conclusions and are based solely on 
the language in the Civil Code.  These attorneys have failed 
to provide the detailed analysis and discussion of 
interpretation as provided by court cases and treatises, as 
has the VARC opinions.  Therefore, the evidence shows that 
the appellant does not even meet the requirements of 
concubinato as required by Mexican law.

The appellant contends that lack of recognition of a common 
law marriage in Mexico is merely a legal impediment, and 
should nonetheless be recognized by VA as a valid marriage 
under the provisions of 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§ 3.52.  VA General Counsel has held in a precedent opinion 
that an appellant's lack of knowledge that a common law 
marriage was not recognized by the appropriate jurisdiction 
is a legal impediment that does not necessarily bar 
recognition of the marriage for VA purposes.  VAOPGCPREC 58-
91 (June 17, 1991).  However, as the evidence shows that the 
veteran did not cohabitate with the appellant after March 
1981 and that the veteran was in a legally recognized 
marriage to E.G. from 1981 to the date of his death, the 
appellant does not meet the requirements of 38 C.F.R. 
§ 3.52(c), (d).  The evidence is clear that the appellant was 
aware the veteran had married E.G. in March 1981, which would 
have been an obvious legal impediment to her engaging in a 
marriage relationship with the veteran.  Her claims that the 
marriage to E.G. was illegal, void, or null post-date the 
veteran's death and would in no way indicate that she was 
unaware of the legal impediment.  38 C.F.R. § 3.52(b).

The Board also finds that there was never an intention on the 
veteran's part, after the divorce in March 1981, to be 
married to the appellant.  Regardless of his reporting of a 
relationship to E.G., he consistently denied a marital 
relationship to the appellant.  Rather, his income statements 
and EVRs established his intent that he was divorced from the 
appellant rather than married.  Thus, there was never a 
deemed valid marriage.

Finally, additional evidence has been received including, but 
not limited to, travel information and the veteran's address.  
This evidence is neither material nor relevant as it fails to 
establish any marital relationship (including common law or 
deemed valid) with the appellant.

It appears that the appellant also claims that her separation 
from the veteran in 1981 was due to his misconduct.  That is, 
he physically abused her and forced her from their home.  
While such a circumstance would meet the requirement of 
cohabitation under the provisions of 38 C.F.R. § 3.50(b)(1) 
and § 3.53, she still does not meet the requirement under 
38 C.F.R. § 3.50(b) that she be "the spouse of the veteran 
at the time of his death."  As discussed above, the 
appropriate Mexican authorities have attested that the 
appellant's marriage to the veteran was dissolved in March 
1981 and that the veteran was in a valid/recognized marriage 
with E.G. at the time of his death.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
The Board finds the lay statements supporting the alleged 
common law marriage are not creditable.  See Washington v. 
Nicholson, No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 
2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the 


credibility of testimony.)  Therefore, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the VA purposes is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


